Per Curiam:

Rick Alexander Simmons appeals a family court order finding him to be the father of the minor son and unborn child or children of Ella Jane Johnson. A hearing on the financial status of the parties was also ordered.
Each of appellant’s exceptions is in violation of Supreme Court Rule 4, Section 6, which requires an exception to contain a complete assignment of error. This defect is sufficient to warrant dismissal of the appeal. Howell v. Department of Social Services, 293 S. E. (2d) 851 (S. C. 1982).
Accordingly, this appeal is dismissed for failure to meet the requirements of Supreme Court Rule 4, Section 6.